820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Malcolm S. GORDON, Plaintiff-Appellant,v.GOULD, INC., Defendant-Appellee.
No. 86-3904.
United States Court of Appeals, Sixth Circuit.
June 12, 1987.

Before WELLFORD, MILBURN and NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon review of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff was fired from his job by defendant on May 1, 1984, and received a right-to-sue letter from the E.E.O.C. on December 26, 1984.  Plaintiff filed a complaint in the district court on April 15, 1985, pursuant to 42 U.S.C. Sec. 1981, Sec. 2000(e), et seq. and the fourteenth amendment, alleging that defendant fired him because of his race and because he is handicapped.  The district court dismissed the complaint without prejudice on August 16, 1985 because plaintiff failed to perfect service on defendant within 120 days pursuant to Rule 4(j), Federal Rules of Civil Procedure.


3
Plaintiff refiled the same complaint on August 23, 1985 and served defendant.  Defendant moved the court for summary judgment on the ground that plaintiff's claims were barred by the applicable statutes of limitations.  The district court granted the motion on September 15, 1986 and dismissed the complaint with prejudice.  This appeal followed.


4
The plaintiff urges this court to reverse the district court's judgment dismissing his complaint on the basis that since the issuance of the right-to-sue letter, his attorneys have "mishandled" his case.  Inadvertent error of counsel, however, is not good cause for failure to timely effect service.   Wei v. Hawaii, 763 F.2d 370, 372 (9th Cir.1985).


5
Because the plaintiff has raised no other issues before this court, he has waived any other objections he may have to the conclusions of the district court.   Continental Motel Brokers, Inc. v. Blankenship, 739 F.2d 226, 230 n. 5 (6th Cir.1984).


6
It is therefore ORDERED that the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.